Citation Nr: 1600036	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  11-14 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the United States Air Force from February 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral hearing loss and assigned a noncompensable (zero) rating for this disability.  The Veteran appealed the assigned initial rating in this decision and the matter is now before the Board.  


FINDING OF FACT

After affording the Veteran the benefit of the doubt, throughout the entire appeal period, bilateral hearing loss manifested by average pure tone air conduction thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz) of no worse than 76.25 decibels in the right ear and 65 decibels in the left ear, and speech recognition ability of 50 percent in the right ear but 96 percent in the left ear.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but not higher, for bilateral hearing loss have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for his service-connected bilateral hearing loss disability. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's hearing loss disability, which is rated under diagnostic code 6100 as noncompensable (zero rating).  38 C.F.R. §§ 4.85, 4.86, DC 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

In January 2010, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.  In connection with this claim, he submitted a November 2009 private audiological evaluation, which showed the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

60
65
90
90
LEFT

20
55
90
95

Speech audiometry revealed speech recognition ability of 30 percent in the right ear, and 90 percent in the left ear.  Based upon these findings, the private audiologist diagnosed him with bilateral hearing loss.  

The Board observes that while speech discrimination scores were provided during this evaluation, the test did not use the Maryland CNC test as required by VA regulations.  See 38 C.F.R. § 4.85(a).  Therefore, his speech discrimination results from this evaluation are not valid for VA rating purposes but the pure tone thresholds from this evaluation are valid and adequate evidence to rate his bilateral hearing loss.  

The Veteran had an audiology VA examination in June 2010, which showed the following pure tone thresholds, in decibels: 




HERTZ




1000
2000
3000
4000
RIGHT

50
60
85
85
LEFT

15
50
75
90

Speech audiometry revealed speech recognition ability of 50 percent initially in the right ear and 96 percent in the left ear.  Additionally, the examiner noted that the Veteran's best performance for his right ear resulted in an 80 percent speech recognition ability.  Based on the foregoing results, the VA examiner diagnosed him with severe sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear.  The examiner commented that the Veteran's bilateral hearing loss impacted his usual occupation and ordinary conditions of daily life by making it difficult for him to understand.  

A July 2010 rating decision granted service connection for bilateral hearing loss, effective January 2010, and assigned a noncompensable rating due in part to the findings from the June 2010 VA examination.  

In his June 2011 substantive appeal form (VA Form 9), the Veteran stated that all of the medical evidence indicates that he has severe hearing loss, which should be rated higher than zero percent.  

In light of all the evidence of record, the Board concludes that the Veteran's bilateral hearing loss has been 10 percent disabling, but not higher, throughout the entire rating period on appeal.  Initially, the Board notes that the most probative evidence pertaining to rating his speech discrimination levels for his bilateral hearing loss under VA regulations are the levels found in the June 2010 VA examination because this report contains the only evidence that shows reliable readings using the Maryland CNC test.  Additionally, this examination showed two possible speech discrimination scores for the Veteran's right ear.  The examiner noted that his initial score was at 50 percent while his best performance was at 80 percent discrimination ability.  After affording the Veteran the benefit of the doubt, the Board deems it appropriate to utilize the initial score to determine the level of disability for his right ear hearing loss.  See 38 C.F.R. §§ 4.3, 4.7.

Furthermore, the Board finds it proper to utilize the pure tone threshold readings from the November 2009 private audiological evaluation to determine level of disability of his hearing loss because these readings are valid and appear to show more symptomatic effects of his bilateral hearing loss than the June 2010 VA examination results.  Id.  The Board notes that staged ratings are not appropriate in this case because the factual findings do not show distinct periods of different symptomatology as there is no indication that his hearing loss had improved from November 2009 to June 2010.  See Hart, 21 Vet. App. at 505.  Rather, the pure tone threshold results from these two audiological evaluations were conducted in a relatively short period of time and the variation in the results can be attributed to external factors, such as the environment during the testing.  Thus, the Board shall utilize the pure tone threshold results from the November 2009 private evaluation and the speech discrimination results from the June 2010 VA examination to adjudicate the Veteran's increased rating claim below.  

To determine the appropriate rating evaluation for his hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Because during the November 2009 private audiological evaluation the Veteran's lesser pure tone threshold average from 1000 Hz to 4000 Hz on the left side was 65 decibels with a 96 percent speech discrimination during the June 2010 VA examination, Table VI assigns the Roman numeral II to the left ear.  The Veteran's right ear pure tone threshold average was 76.25 decibels, with speech discrimination of 50 percent.  Table VI indicates the assignment of Roman numeral IX for the right ear.  Next, the DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the poorer hearing and the vertical columns represent the ear having the better hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral IX and the row for Roman numeral II intersect, Table VII reveals that a rating of 10 percent is warranted.  However, these hearing loss results do not meet the Roman numeral combination necessary for a higher rating of 20 percent at any point during the appeal.  

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment.  The Board acknowledges that the Veteran's right ear pure tone thresholds show an exceptional hearing pattern due to the fact that the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more.  38 C.F.R. § 4.86.  However, using Table VIa would provide a Roman numeral of VII, and thus would not provide a higher numeral for his right ear hearing loss than using Table VI.  Thus, consideration of whether a compensable rating may be warranted when evaluating the ears separately pursuant to 38 C.F.R. § 4.86 is not required.

Based on the foregoing, and after resolving all doubt in the Veteran's favor, the Board concludes that his bilateral hearing loss has been 10 percent disabling, but not higher, for the entire rating period on appeal.  Thus, his claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Considerations

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted for the Veteran's hearing loss symptoms.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses the disability level and symptomatology.  The criteria rate his bilateral hearing loss on the basis of level of hearing loss, including diminished auditory acuity, speech recognition, and the presence of exceptional hearing patters.  Thus, the demonstrated manifestations - namely, level of hearing loss, the presence of exceptional hearing patters, and speech recognition percentages - are contemplated by the provisions of the rating schedule and the VA examiner specifically addressed the impact the Veteran's symptoms have on his employment.

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected disability discussed above, and referral for consideration of an extra-schedular evaluation is not warranted.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.   

The Veteran has not alleged that he is precluded from attaining or maintaining gainful employment due to his bilateral hearing loss.  Although the June 2010 VA examiner noted that this disability impacts his ability to work by making it difficult for him to understand speech, there is no indication in the overall record that he is prevented from security or maintaining gainful employment due to this service-connected disability.  Thus, Rice is inapplicable in the present case.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in February 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including descriptions of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the present claim for a higher initial rating, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).     

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, as well as records of VA and private treatment.  The duty to assist was further satisfied by a VA examination in June 2010, during which an examiner conducted an examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

In a November 2015 written brief presentation, the Veteran's representative contended that the June 2010 VA examination report was "stale" evidence and that VA should remand this matter for a new examination.  The Board notes that a new examination is not warranted based merely upon the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran has not indicated that his hearing loss disability has worsened since the last VA examination in June 2010, nor is such worsening of symptoms otherwise indicated by the record.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet App. 629, 632 (1992)) (noting that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  As the evidence of record is sufficient to adjudicate his claim for an increased rating, the Board does not deem it necessary to remand this matter to the RO for a new examination.   

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to a 10 percent disability rating, but not higher, for bilateral hearing loss is granted. 




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


